Citation Nr: 0421763	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to the payment of unauthorized medical expenses 
incurred at Mission St. Joseph's Hospital from November 25, 
2000, to December 7, 2000.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to February 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 determination by the Department of Veterans 
Affairs (VA) Medical Center (MC) to deny the payment of 
unauthorized medical expenses incurred by the veteran.  The 
veteran perfected an appeal of that decision.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA pertains to any claim for benefits 
under the laws administered by VA, except for applications 
for government life insurance benefits.  38 U.S.C.A. § 5103 
(West 2002).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
The VAMC has not provided any notice to the veteran informing 
him of the evidence required to substantiate his claim, or 
the relative responsibilities of the veteran and VA in 
developing that evidence.  The Board finds, therefore, that 
remand of the case is required.

Accordingly, the case is remanded to the VAMC for the 
following:

1.  The VAMC must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  If the above-requested action results 
in the receipt of additional evidence, 
the VAMC should re-adjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


